EXHIBIT 10.19

EMPLOYMENT AGREEMENT

This Employment Agreement is entered into as of January 1, 2007, between TIMOTHY
J. ERWIN (“Executive”) and RENTRAK CORPORATION, an Oregon corporation
(“Corporation”).

1.                                      SERVICES

1.1                                 Employment Position. Corporation agrees to
employ Executive as Senior Vice President of Corporation’s Pay Per Transaction
(“PPT”) Division, and Executive accepts such employment, under the terms and
conditions of this Agreement. Executive also agrees to serve, if elected,
without separate compensation, as an officer and/or director of any subsidiary
or affiliate of Corporation. Corporation represents to Executive that it
currently has and will maintain directors and officers liability insurance.

1.2                                 Term.

1.2.1                        General. The term of this Agreement (the “Term”)
will commence on January 1, 2007, and, subject to the other provisions of this
Section 1.2, will expire December 31, 2007.

1.2.2                        Renewal Term or Terms. The term of this Agreement
will automatically extend into one or more “Renewal Terms” of an additional
one-year period that will expire on December 31, 2008 (or December 31 of any
such subsequent Renewal Term), unless Corporation, not later than
October 31, 2007 (or October 31 of any subsequent Renewal Term), gives written
notice (a “Notice of Non-Renewal”) to Executive that the Term will not extend
into a Renewal Term. Corporation may give a Notice of Non-Renewal for any reason
or for no reason. Failure to extend the Term into a Renewal Term will not
constitute a termination of Executive’s employment effective as of the end of
the Term or any applicable Renewal Term for purposes of this Agreement.
References to the “Term” of this Agreement include the initial Term and, if the
Agreement extends into one or more Renewal Terms pursuant to this Section, the
Renewal Term or Terms.

1.2.3                        Extension of Term Upon Change in Control.
Notwithstanding the foregoing, in the event of a Change in Control of
Corporation, as defined in Section 8.1 of this Agreement, during the Term (or
any Renewal Term) of this Agreement, the Term will automatically be extended to
December 31 of the second calendar year following the calendar year in which the
Change in Control occurs.

1.2.4                        At-Will Employment. The parties acknowledge that
Executive is and will be an at-will employee of Corporation and nothing in this
Agreement will limit the right of Corporation or Executive to terminate this
Agreement at any time for any reason or for no reason, subject to the provisions
of this Agreement describing the compensation payable, if any, in connection
with such a termination of employment.

1.2.5                        Compensation Upon Termination Following Term Of
Agreement. Notwithstanding termination of this Agreement, the provisions of
Section 7 will continue to apply.

1.3                                 Duties. During the Term, Executive will
serve in an executive capacity as Vice President-Sales and Customer Relations of
the Retailer Services Department of Corporation’s PPT Division. Executive will
report directly to the President of the PPT Division. Executive will be
responsible for sales and customer relations for the PPT Division and such other
or different duties on behalf of Corporation as may be assigned from time to
time by the President of Corporation’s PPT Division or by Corporation’s Chief
Executive Officer or Board of Directors (the “Board”). Executive will do such
traveling as may be required in the performance of his duties under this
Agreement.

1.4                                 Outside Activities. During his employment
under this Agreement, Executive will devote his full business time, energies,
and attention to the business and affairs of Corporation, and to the promotion
and advancement of its interests. Executive will perform his services
faithfully, competently, and to the best of his abilities and will not engage in
professional or personal business activities that may require an appreciable
portion of Executive’s time or effort to the detriment of Corporation’s
business.

1


--------------------------------------------------------------------------------


1.5                                 Application of Corporate Policies. Executive
will, except as otherwise provided in this Agreement, be subject to
Corporation’s rules, practices, and policies applicable generally to
Corporation’s senior executive employees, as such rules, practices, and policies
may be revised from time to time by the Board.

2.                                      COMPENSATION AND EXPENSES

2.1                                 Base Salary. As compensation for services
under this Agreement, Corporation will pay to Executive a base salary of
$162,000 per year, payable in a manner consistent with Corporation’s payroll
practices for management employees, as such practices may be revised from time
to time. Executive’s annual base salary will be reviewed by Corporation’s Chief
Executive Officer and Compensation Committee (the “Committee”) on or before
April 1 of each year during the Term (commencing in 2007), unless Executive’s
employment has been terminated earlier pursuant to this Agreement, to determine
if such annual base salary should be increased (but not decreased) for the
following fiscal year in recognition of services to Corporation.

2.2                                 Retailer Services Department Performance
Improvement Incentive Plan.

2.2.1                        Definitions. For purposes of this Section 2.2, the
following terms have this meanings set forth below:

“Bonus Income” means, for any Fiscal Year, the excess of the Net Income for the
Retailer Services Department for the Fiscal Year over the Threshold Income for
the Fiscal Year.

“Fiscal 2007” means the fiscal year that began April 1, 2006, and ends March 31,
2007.

“Fiscal 2008” means the fiscal year beginning April 1, 2007, and ending March
31, 2008.

“Net Income” means, for each Fiscal Year, the net income before income taxes for
the Retailer Services Department as determined for financial accounting purposes
in accordance with Corporation’s standard accounting policies and principles,
consistently applied.

“Parameters” mean, for each Fiscal Year, the Retailer Services Department’s
“Report Card” parameters and the “Personal Expectation” performance parameters
established by the President of the PPT Division, with the approval of
Corporation’s CEO and the Compensation Committee for Executive for a Fiscal
Year. Executive’s Retailer Services Department Report Card parameters and
Personal Expectation performance parameters for Fiscal 2007 were previously
designated by the President of the PPT Division, with the approval of
Corporation’s CEO and the Compensation Committee, and communicated to Executive.
For Fiscal 2008 and any subsequent Fiscal Year beginning in a Renewal Term, the
President of the PPT Division, with the approval of Corporation’s CEO and the
Compensation Committee, will designate Executive’s Retailer Services Department
Report Card parameters and Personal Expectation performance parameters no later
than May 31, 2007 (or May 31 of that Fiscal Year).

“Parameter Achievement Factors” mean, for each Fiscal Year, the factors,
expressed as percentages, determined by the President of the PPT Division, with
the approval of Corporation’s CEO and the Compensation Committee, after the end
of the Fiscal Year to reflect the extent to which the Retailer Services
Department Report Card Parameters and Executive’s Personal Expectation
Parameters for the Fiscal Year have been accomplished.

“Participation Percentage” means, for a Fiscal Year, a percentage specified by
Corporation’s CEO, with the approval of the Compensation Committee, to determine
Executive’s Retailer Services Department Performance Improvement Incentive Plan
bonus. For Fiscal 2007, Executive’s Participation Percentage is 1.5 %. For
Fiscal 2008 and any subsequent Fiscal Year beginning in a Renewal Term,
Corporation’s CEO, with the approval of the Compensation Committee will specify
Executive’s Participation Percentage no later than May 31, 2007 (or May 31 of
that Fiscal Year).

“Performance Achievement Factor” means a factor, expressed as a percentage,
rounded to the nearest whole percent, based on the arithmetic average of the
Parameter Achievement Factors for a Fiscal Year; provided however that (a) if
the average of the Parameter Achievement Factors is less than 75%, the
Performance Achievement Factor will be zero, and (b) the Performance Achievement
Factor may not exceed

2


--------------------------------------------------------------------------------


100% unless expressly approved by the President of the PPT Division, with the
approval of Corporation’s CEO and the Compensation Committee.

“Threshold Income” means the level of Net Income for the Retailer Services
Department for a Fiscal Year as designated by the President of the PPT Division,
with the approval of Corporation’s CEO and the Compensation Committee. For
Fiscal 2007, the Threshold Income is the amount approved by the Compensation
Committee concurrently with approval of this Agreement. For Fiscal 2008 and any
subsequent Fiscal Year beginning in a Renewal Term, the Compensation Committee
will designate the Threshold Income no later than May 31, 2007 (or May 31 of
that Fiscal Year).

2.2.2                        Determination of Parameter Achievement Factors. As
soon as practicable after March 31, 2007 (or March 31 of any Fiscal Year
beginning in a Renewal Term), Corporation’s CEO, with the approval of the
Compensation Committee will evaluate the extent to which the PPT Division and
Executive have met the Report Card and Personal Expectation parameters and
determine the Parameter Achievement Factors for Fiscal 2007 (or such Fiscal
Year).

2.2.3                        Incentive Bonus.

(a)                                  Fiscal 2007. Provided Executive remains an
employee of Corporation through at least March 31, 2007, Corporation will pay
Executive a bonus under the Retailer Services Department Performance Improvement
Incentive Plan equal to the product of (a) the Bonus Income for Fiscal 2007, (b)
Executive’s Performance Achievement Factor for Fiscal 2007, and (c) Executive’s
Participation Percentage for Fiscal 2007. Such bonus, if any, will be paid to
Executive by June 1, 2007.

(b)                                 Fiscal 2008 and Subsequent Fiscal Years
Beginning in a Renewal Term. Provided Executive remains an employee of
Corporation through at least March 31, 2008 (or March 31 of any subsequent
Fiscal Year that begins during a Renewal Year), Corporation will pay Executive a
bonus under the Retailer Services Department Performance Improvement Incentive
Plan equal to the product of (a) the Bonus Income for Fiscal 2008 (or such
subsequent Fiscal Year), (b) Executive’s Performance Achievement Factor for
Fiscal 2008 (or such subsequent Fiscal Year), and (c) Executive’s Participation
Percentage for Fiscal 2008 (or such subsequent Fiscal Year). Such bonus, if any,
will be paid to Executive by June 1, 2008 (or June 1 of such subsequent Fiscal
Year).

2.3                                 Equity-Based or Other Long-Term Incentive
Compensation. Executive will participate, together with Corporation’s other
senior executives, in Corporation’s 2005 Stock Incentive Plan (the “Plan”).
Executive will be granted options to purchase shares of Corporation’s common
stock and/or other equity-based awards under the Plan, or under another
long-term incentive compensation plan that may be developed by Corporation for
its senior executives, at the times and in the amounts determined by the
Committee. All awards will be subject to the provisions of the Plan or such
other long-term plan.

2.4                                 Additional Employee Benefits. Executive will
receive an annual grant of 208 hours of credit (or such higher number of hours
as are credited to Corporation’s other senior executives) under Corporation’s
Personal Time Off (PTO) program. Personal time off and vacation may be taken in
accordance with Corporation’s rules, practices, and policies applicable to
Corporation’s senior executive employees, as such rules, practices, and policies
may be revised from time to time by the Board or the Committee. During the Term,
Executive will be entitled to any other employee benefits approved by the Board
or the Committee, or available to officers and other management employees
generally, including any life and medical insurance plans, 401(k) and other
similar plans, and health and welfare plans, each whether now existing or
hereafter approved by the Board or the Committee (“Benefit Plans”). The
foregoing will not be construed to require Corporation to establish any such
plans or to prevent Corporation from modifying or terminating any such Benefit
Plans.

2.5                                 Expenses. Subject to review and approval by
the chairman of Corporation’s audit committee, Corporation will reimburse
Executive for reasonable expenses actually incurred by Executive in connection
with the business of Corporation. Executive will submit to Corporation such
substantiation for such expenses as may be reasonably required by Corporation.

3.                                      CONFIDENTIAL INFORMATION

3.1                                 Definition. “Confidential Information” is
all nonpublic information relating to Corporation or its business that is
disclosed to Executive, that Executive produces, or that Executive otherwise
obtains during employment. Confidential Information also includes information
received from third parties that Corporation has agreed to treat as
confidential. Examples of Confidential Information include, without limitation,
marketing plans, customer lists or other customer information, product design
and manufacturing information, and financial information. Confidential
Information does not include any information that (i) is within the public
domain other than as a result of disclosure by Executive in violation of this
Agreement, (ii) was, on or

3


--------------------------------------------------------------------------------


before the date of disclosure to Executive, already known by Executive, or
(iii) Executive is required to disclose in any governmental, administrative,
judicial, or quasi-judicial proceeding, but only to the extent that Executive is
so required to disclose and provided that Executive takes reasonable steps to
request confidential treatment of such information in such proceeding.

3.2                                 Access to Information. Executive
acknowledges that in the course of his employment he has had and will have
access to Confidential Information, that such information is a valuable asset of
Corporation, and that its disclosure or unauthorized use will cause Corporation
substantial harm.

3.3                                 Ownership. Executive acknowledges that all
Confidential Information will continue to be the exclusive property of
Corporation (or the third party that disclosed it to Corporation), whether or
not prepared in whole or in part by Executive and whether or not disclosed to
Executive or entrusted to his custody in connection with his employment by
Corporation.

3.4                                 Nondisclosure and Nonuse. Unless authorized
or instructed in advance in writing by Corporation, or required by law (as
determined by licensed legal counsel), Executive will not, except as required in
the course of Corporation’s business, during or after his employment, disclose
to others or use any Confidential Information, unless and until, and then only
to the extent that, such items become available to the public through no fault
of Executive.

3.5                                 Return of Confidential Information. Upon
request by Corporation during or after his employment, and without request upon
termination of employment pursuant to this Agreement, Executive will deliver
immediately to Corporation all written, stored, saved, or otherwise tangible
materials containing Confidential Information without retaining any excerpts or
copies.

3.6                                 Duration. The obligations set forth in this
Section 3 will continue beyond the term of employment of Executive by
Corporation and for so long as Executive possesses Confidential Information.

4.                                      NONCOMPETITION

4.1                                 Competitive Entity. For purposes of this
Agreement, a Competitive Entity is any firm, corporation, partnership, limited
liability company, business trust, or other entity that is engaged in all or any
of the following business activities:

(a)                                  The wholesale and/or revenue sharing
physical or electronic distribution of home entertainment software in any media,
including without limitation video cassettes, DVDs, video games, and PC software
(“Entertainment Software”);

(b)                                 The fulfillment, warehouse, or distributing
business in connection with the Entertainment Software industry;

(c)                                  The collection, aggregation, tracking, and
dissemination of market information and data (such as sales, marketing,
inventory, occurrence, expenditure, and advertising data) related to consumer
activity in the entertainment industry; or

(d)                                 The delivery of technological intelligence,
industry analysis, and strategic and tactical guidance with respect to consumer
activity in the entertainment industry.

4.2                                 Covenant. During the Term of and for a
period ending on the last day of the applicable Noncompete Period described in
Section 5.7, Executive will not, within any geographical area where Corporation
engages in business:

(a)                                  Directly or indirectly, alone or with any
individual, partnership, limited liability company, corporation, or other
entity, become associated with, render services to, invest in, represent,
advise, or otherwise participate in any Competitive Entity; provided, however,
that nothing contained in this Section 4.2 will prevent Executive from owning
less than 5 percent of any class of equity or debt securities listed on a
national securities exchange or market, provided such involvement is solely as a
passive investor;

(b)                                 Solicit any business on behalf of a
Competitive Entity from any individual, firm, partnership, corporation, or other
entity that is a customer of Corporation during the 12 months immediately
preceding the date Executive’s employment with Corporation is terminated; or

4


--------------------------------------------------------------------------------


(c)                                  Employ or otherwise engage, or offer to
employ for Executive or any other person, entity, or corporation, the services
or employment of any person who has been an employee, sales representative, or
agent of Corporation during the 12 months preceding the date Executive’s
employment with Corporation is terminated.

For purposes of this Section 4, “Corporation” means Corporation and its
subsidiaries (whether now existing or subsequently created) and their successors
and assigns.

4.3                                 Severability; Reform of Covenant. If, in any
judicial proceeding, a court refuses to enforce this covenant not to compete
because it covers too extensive a geographic area or is too long in its
duration, the parties intend that it be reformed and enforced to the maximum
extent permitted under applicable law.

5.                                      TERMINATION

Executive’s employment under this Agreement may terminate as follows:

5.1                                 Death. Executive’s employment will terminate
automatically upon the date of Executive’s death.

5.2                                 Disability. Corporation may, at its option,
terminate Executive’s employment under this Agreement upon written notice to
Executive if Executive, because of physical or mental incapacity or disability,
fails to perform the essential functions of his position, with reasonable
accommodation, required of him under this Agreement for a continuous period of
120 days or any 180 days within any 12-month period.

5.3                                 Termination by Corporation for Cause.
Corporation may terminate Executive’s employment under this Agreement for Cause
at any time. For purposes of this Agreement, “Cause” means: (a) Executive’s
willful material misconduct in performance of the duties of his position with
Corporation or a material breach by Executive of this Agreement, (b) Executive’s
willful commission of a material act of malfeasance, dishonesty, or breach of
trust against Corporation or its successors that materially harms or discredits
Corporation or its successors or is materially detrimental to the reputation of
Corporation or its successors, or (c) Executive’s conviction of or a plea of
nolo contendere to a felony involving moral turpitude. In all cases, Corporation
will give Executive notice setting for forth in reasonable detail the specific
respects in which the Corporation believes it has Cause to terminate Executive
and allow Executive a reasonable opportunity to correct such conduct.

5.4                                 Termination by Executive for Good Reason.
Executive may terminate his employment with Corporation under this Agreement for
“Good Reason” if Corporation has not cured the actions or circumstances which
are the basis for such termination within 30 days following receipt by the Board
of written notice from Executive setting forth the actions or circumstances
constituting Good Reason. For purposes of this Agreement, “Good Reason” means:

(a)                                  Failure of Corporation to comply with the
terms of this Agreement; or

(b)                                 The occurrence (without Executive’s express
written consent) of any of the following acts by Corporation or failures by
Corporation to act:

(i)                                     A substantial adverse alteration in the
nature or status of Executive’s title, position, duties, or reporting
responsibilities as an executive of Corporation;

(ii)                                  A reduction in Executive’s base salary as
set forth in this Agreement or as the base salary may be increased from time to
time;

(iii)                               The failure by Corporation to continue to
provide Executive with benefits and participation in Benefit Plans made
available by Corporation to its senior executives; or

(iv)                              The relocation of Corporation’s executive
offices at which Executive is to provide services to a location more than 35
miles from its current location on N.E. Ambassador Place in Portland, Oregon.

5.5                                 Termination by Corporation Without Cause.
Corporation may terminate Executive’s employment with Corporation without Cause
for any reason or for no reason at any time by written notice to Executive.

5


--------------------------------------------------------------------------------


5.6                                 Termination by Executive Without Good
Reason. Executive may terminate Executive’s employment with Corporation other
than for Good Reason for any other reason or for no reason at any time by
written notice to the Chief Executive officer of the Corporation.

5.7                                 Applicable Noncompete Periods upon
Termination. The duration of Executive’s obligations under Section 4 (the
“Noncompete Period”) will be as follows:

(a)                                  In the event Executive terminates his
employment with Corporation for Good Reason under Section 5.4 or Corporation
terminates Executive’s employment with Corporation without Cause under
Section 5.5, the Noncompete Period will continue so long as Executive is
entitled to receive Monthly Severance Payments under Sections 6.3(a) or 7.2(a)
(without giving effect to any prepayment pursuant to the Outside Payment Date
provisions of such Sections). Executive’s obligations under this Agreement will
terminate immediately if Corporation fails to make a Monthly Severance Payment
within 15 days after it is due. For this purpose, a check for a Monthly
Severance Payment mailed within such 15-day period (as evidenced by official
postmark) will be deemed to be made within such 15-day period.

(b)                                 Subject to extension by Corporation as
provided below, in the event Executive terminates his employment with
Corporation other than for Good Reason under Section 5.6, the Noncompete Period
will be one year from the date of termination. Corporation may in its sole
discretion extend the Noncompete Period for a period not to extend beyond 24
months from the date the Noncompete Period would otherwise expire by agreeing to
make Monthly Severance Payments to Executive during the extended Noncompete
Period. To extend the Noncompete Period, Corporation must give Executive written
notice (an “Extension Notice”) no later than 60 days following the date of
termination, stating the elected duration of the extended Noncompete Period. The
Extension Notice will constitute a binding commitment by Corporation to make
Monthly Severance Payments for the full duration of the extended Noncompete
Period and no further extension of the Noncompete Period will be permitted.
Executive’s obligations under this Agreement will terminate immediately if
Corporation fails to make a Monthly Severance Payment within 15 days after it is
due.

(c)                                  In the event Corporation terminates
Executive’s employment for Cause, the Noncompete Period will be one year from
the date of termination.

6.                                      COMPENSATION UPON TERMINATION DURING
TERM OF AGREEMENT

6.1                                 Definitions. For purposes of Section 6.3 and
Section 7.2, the following terms have this meanings set forth below:

“Applicable Severance Period” means the greater of (i) six months, or (ii) a
period equal to three months for each full four years of continuous service as
an employee of Corporation, determined based on the number of full years of
service as of the date of termination. For example, for an employee with 18
years of continuous service as of the date of termination, the Applicable
Severance Period would be 12 months.

“Outside Payment Date” means the 15th day of the third calendar month of the
calendar year immediately following the date of termination of Executive.

6.2                                 Death or Disability. Upon termination of
Executive’s employment pursuant to Section 5.1 or Section 5.2 prior to the
expiration of the Term, all obligations of Corporation under this Agreement will
cease, except that Executive will be entitled to:

(a)                                  Accrued base salary through the date of
Executive’s termination of employment; and

(b)                                 Other benefits under Benefit Plans to which
Executive was entitled upon such termination of employment in accordance with
the terms of such Benefit Plans.

6


--------------------------------------------------------------------------------


6.3                                 Termination Without Cause or by Executive
for Good Reason.

(a)                                  Monthly Severance Payments.

(i)                                     In the event that no Change in Control
(as defined in Section 8.1) has occurred and, prior to the expiration of the
Term, Executive terminates his employment with Corporation for Good Reason under
Section 5.4 or Corporation terminates Executive’s employment with Corporation
without Cause under Section 5.5, Executive will be entitled to the benefits
described in Section 6.2, plus severance payments equal to the Applicable
Severance Period (or, if longer, the number of whole calendar months remaining
in the Term) multiplied by the sum of (A) Executive’s base salary per month in
effect as of the date of termination plus (B) the average annual commissions
paid to or accrued to Executive in respect of the two fiscal years of
Corporation last ended prior to the fiscal year in which such termination
occurs, payable in equal monthly installments (each installment, a “Monthly
Severance Payment”). Monthly Severance Payments will be paid in monthly
installments commencing in the calendar month following termination; provided
however, that if the period over which Monthly Severance Payments would
otherwise be payable would extend beyond the Outside Payment Date, the unpaid
portion of the aggregate amount of Monthly Severance Payments (plus the unpaid
portion of any amounts being paid to or reimbursed to Executive under
Section 6.3(b) for medical and dental benefits) as of the Outside Payment Date
will be paid to Executive in a lump sum not later than the Outside Payment Date.

(ii)                                  Corporation’s obligations to pay Monthly
Severance Payments under this Section 6.3(a) and to continue medical and dental
insurance benefits as provided in Section 6.3(b) are expressly conditioned on
(i) Executive’s execution of a release (in the form attached to this Agreement
as Appendix 6.3(a)(ii), with such modifications specifically in response to
changes in applicable law as counsel for Corporation determines to be reasonably
necessary or desirable to ensure effective release of all claims) of any and all
claims that Executive may hold through the date such release is executed against
Corporation or any of its subsidiaries or affiliates, and (ii) the expiration of
any applicable revocation period specified in such release without revocation of
the release by Executive.

(iii)                               Monthly Severance Payments will be payable
in a manner consistent with Corporation’s payroll practices for management
employees.

(iv)                              Executive will not be required to mitigate the
Monthly Severance Payments pursuant to this Agreement by seeking other
employment; provided however, that amounts payable by Corporation as Monthly
Severance Payments will be reduced by compensation actually received by
Executive from a new employer during the severance period described above.

(b)                                 Medical and Dental Insurance Benefits. In
addition to Monthly Severance Payments, subject to the execution of a release as
described in Section 6.3(a)(ii), Corporation will continue to provide or will
arrange to provide (at Corporation’s cost) Executive with medical and dental
insurance benefits substantially similar to those to which Executive was
entitled as of the date of termination until Corporation’s obligation to make
Monthly Severance Payments expires; provided, however, that if Executive is
employed with another employer and is eligible to receive medical and dental
insurance benefits under another employer-provided plan, Corporation’s
obligation to provide the medical and dental benefits described in this
paragraph will terminate automatically.

(c)                                  Effect of Competition. Corporation’s
obligation to make Monthly Severance Payments and provide medical and dental
insurance benefits to Executive will terminate if Executive breaches a material
provision of Section 4.

6.4                                 Termination For Cause or by Executive
Without Good Reason. In the event that, prior to the expiration of the Term,
Corporation terminates Executive’s employment with Corporation for Cause under
Section 5.3, or Executive terminates his employment with Corporation for other
than Good Reason under Section 5.6, Corporation’s obligations under this
Agreement will cease and Executive will be entitled to that portion of his base
salary and employment benefits for which he is qualified as of the date of
termination and Executive will not be entitled to any other compensation or
consideration.

6.5                                 Compliance with IRC Section 409A. To the
extent required by IRC § 409A as enacted by the American Jobs Creation Act of
2004, and regulations under that section, payment of severance benefits to
Executive under any provision of Sections 6, 7, or 8 of this Agreement will not
be paid, or commenced, until the expiration of six months following the date of
termination of Executive’s employment with Corporation. If monthly payments are
deferred pursuant to this Section, all such deferred amounts will be paid in a
lump sum on the expiration of the six-month period.

7


--------------------------------------------------------------------------------


7.                                      COMPENSATION UPON TERMINATION FOLLOWING
TERM OF AGREEMENT

7.1                                 Application of Section. The provisions of
this Section 7 apply only to officers of Corporation who have five or more
continuous years of employment with Corporation.

7.2                                 Termination Without Cause or by Executive
for Good Reason.

(a)                                  Monthly Severance Payments.

(i)                                     In the event that no Change in Control
(as defined in Section 8.1) has occurred and, after the expiration of the Term,
Executive terminates his employment with Corporation for Good Reason under
Section 5.4 or Corporation terminates Executive’s employment with Corporation
without Cause under Section 5.5, Executive will be entitled to the benefits
described in Section 6.2, plus severance payments equal to the Applicable
Severance Period multiplied by the sum of (A) Executive’s base salary per month
in effect as of the date of termination plus (B) the average annual commissions
paid to or accrued to Executive in respect of the two fiscal years of
Corporation last ended prior to the fiscal year in which such termination
occurs, payable in equal monthly installments (each installment, a “Monthly
Severance Payment”). For purposes of this Section 7, Executive will not be
entitled to any severance payment in connection with any termination, including
without limitation termination by reason of or in connection with Executive’s
death or Disability, other than an involuntary termination by Corporation
without Cause or a voluntary termination by Executive with Good Reason after the
expiration of the Term. Monthly Severance Payments will be paid in monthly
installments commencing in the calendar month following termination; provided
however, that if the period over which Monthly Severance Payments would
otherwise be payable would extend beyond the Outside Payment Date, the unpaid
portion of the aggregate amount of Monthly Severance Payments (plus the unpaid
portion of any amounts being paid to or reimbursed to Executive under
Section 7.2(b) for medical and dental benefits) as of the Outside Payment Date
will be paid to Executive in a lump sum not later than the Outside Payment Date.

(ii)                                  Corporation’s obligations to pay Monthly
Severance Payments under this Section 7.2(a) and to continue medical and dental
insurance benefits as provided in Section 7.2(b) are expressly conditioned on
(i) Executive’s execution of a release (in the form attached to this Agreement
as Appendix 6.3(a)(ii), with such modifications specifically in response to
changes in applicable law as counsel for Corporation determines to be reasonably
necessary or desirable to ensure effective release of all claims) of any and all
claims that Executive may hold through the date such release is executed against
Corporation or any of its subsidiaries or affiliates, and (ii) the expiration of
any applicable revocation period specified in such release without revocation of
the release by Executive.

(iii)                               Monthly Severance Payments will be payable
in a manner consistent with Corporation’s payroll practices for management
employees.

(iv)                              Executive will not be required to mitigate the
Monthly Severance Payments pursuant to this Agreement by seeking other
employment; provided however, that amounts payable by Corporation as Monthly
Severance Payments will be reduced by compensation actually received by
Executive from a new employer during the severance period described above.

(b)                                 Medical and Dental Insurance Benefits. In
addition to Monthly Severance Payments, subject to the execution of a release as
described in Section 6.3(a)(ii), Corporation will continue to provide or will
arrange to provide (at Corporation’s cost) Executive with medical and dental
insurance benefits substantially similar to those to which Executive was
entitled as of the date of termination until Corporation’s obligation to make
Monthly Severance Payments expires; provided, however, that if Executive is
employed with another employer and is eligible to receive medical and dental
insurance benefits under another employer-provided plan, Corporation’s
obligation to provide the medical and dental benefits described in this
paragraph will terminate automatically.

(c)                                  Effect of Competition. Corporation’s
obligation to make Monthly Severance Payments and provide medical and dental
insurance benefits to Executive will terminate if Executive breaches a material
provision of Section 4.

8


--------------------------------------------------------------------------------


7.3                                 Effect of Expiration of Term. The provisions
of this Section 7 will continue to apply and will be binding on Corporation and
Executive after the expiration of the Term for so long as Executive continues to
be an employee of Corporation unless expressly revoked or modified in writing by
Corporation and Executive.

8.                                      EFFECT OF CHANGE IN CONTROL

8.1                                 Definitions.

“Change in Control”. For purposes of this Agreement, a “Change in Control” will
be deemed to have occurred upon the first fulfillment of the conditions set
forth in any one of the following three paragraphs:

(a)                                  Any “person” (as that term is defined in
Section 3(a)(9) and 13(d)(3) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), other than a trustee or other fiduciary holding securities
under an employee benefit plan of Corporation, is or becomes a beneficial owner
(within the meaning of Rule 13d-3 promulgated under the Exchange Act), directly
or indirectly, of securities of Corporation representing 25% or more of the
combined voting power of Corporation’s then outstanding securities;

(b)                                 A majority of the directors elected at any
annual or special meeting of shareholders are not individuals nominated by
Corporation’s then incumbent Board; or

(c)                                  The shareholders of Corporation approve a
merger or consolidation of Corporation with any other corporation, other than a
merger or consolidation which would result in the voting securities of
Corporation outstanding immediately prior to such transaction continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least 75% of the combined voting power of
the voting securities of Corporation or of such surviving entity outstanding
immediately after such merger or consolidation, or the shareholders of
Corporation approve a plan of complete liquidation of Corporation or an
agreement for the sale or disposition by Corporation of all or substantially all
of its assets.

“Other Payment” means any payment or benefit payable to Executive in connection
with a Change in Control of Corporation pursuant to any plan, arrangement, or
agreement (other than this Agreement) with Corporation, a person whose actions
result in such Change in Control, or any person affiliated with Corporation or
such person.

“Total Payments” means all payments or benefits payable to Executive in
connection with a Change in Control, including Change in Control Payments
pursuant to this Agreement and any Other Payments pursuant to any other plan,
agreement, or arrangement with Corporation, a person whose actions result in the
Change in Control, or any person affiliated with Corporation or such person.

8.2                                 Compensation Upon Termination Following a
Change in Control.

(a)                                  Change in Control Payments. In the event of
Corporation’s termination of Executive without Cause, or Executive’s termination
of employment with Corporation for Good Reason, following a Change in Control
and at any time during the Term of this Agreement (as extended pursuant to
Section 1.2), Executive will be entitled to the benefits described in
Section 6.1 plus the following payments (the “Change in Control Payments”):

(i)                                     In lieu of any further salary payments
to Executive for the periods subsequent to the date of termination, an amount of
severance pay equal to 200% multiplied by the sum of (A) Executive’s annual base
salary, at the rate in effect on the date the Change in Control occurs, plus (B)
the average annual incentive cash compensation (if any, including any
commissions) paid to Executive or accrued to Executive’s benefit (prior to any
deferrals) in respect of the two fiscal years of Corporation last ended prior to
the fiscal year in which the Change in Control occurs, payable in a lump sum
within 60 days of Executive’s termination of employment with Corporation; and

(ii)                                  Continuation for a period of two years
following such termination of Executive’s participation in all Benefit Plans in
which Executive was entitled to participate immediately before the Change in
Control, provided that such continued participation is possible under the
general terms and provisions of such Benefit Plans. In the event Executive’s
continued participation in any Benefit Plan is barred by the provisions of the
Benefit Plan, Corporation will, at

9


--------------------------------------------------------------------------------


Corporation’s cost, arrange to provide Executive with benefits substantially
similar to those which Executive was entitled to receive under the Benefit Plan.

(b)                                 Reduction. In the event that any portion of
the Total Payments payable to Executive in connection with a Change in Control
of Corporation would constitute an “excess parachute payment” within the meaning
of IRC § 280G(b) that is subject to the excise tax imposed on so-called excess
parachute payments pursuant to IRC §4999 (an “Excise Tax”), the Change in
Control Payments otherwise payable under Section 8.2(a) will be reduced to avoid
such Excise Tax if, and to the extent that, such reduction will result in a
larger after-tax benefit to Executive, taking into account all applicable
federal, state, and local income and excise taxes.

(c)                                  Application. For purposes of this
Section 8.2:

(i)                                     No portion of the Total Payments, the
receipts or enjoyment of which Executive has effectively waived in writing prior
to the date of payment of any Change in Control Payments, will be taken into
account;

(ii)                                  No portion of the Total Payments will be
taken into account which, in the opinion of tax counsel selected by Corporation
and reasonably acceptable to Executive (“Tax Counsel”), does not constitute a
“parachute payment” within the meaning of IRC § 280G;

(iii)                               If Executive and Corporation disagree
whether any payment of Change in Control Payments will result in an Excise Tax
or whether a reduction in any Change in Control Payments will result in a larger
after-tax benefit to Executive, the matter will be conclusively resolved by an
opinion of Tax Counsel;

(iv)                              Executive agrees to provide Tax Counsel with
all financial information necessary to determine the after-tax consequences of
payments of Change in Control Payments for purposes of determining whether, or
to what extent, Change in Control Payments are to be reduced pursuant to
Section 8.2(b); and

(v)                                 The value of any noncash benefit or any
deferred payment or benefit included in the Total Payments, and whether or not
all or a portion of any payment or benefit is a “parachute payment” for purposes
of this Section 8.2, will be determined by Corporation’s independent accountants
in accordance with the principles of IRC § 280(G)(d)(3) and (4).

(d)                                 Effect on Other Agreements. In the event
that any other agreement, plan, or arrangement providing for Other Payments (an
“Other Agreement”) has a provision that requires a reduction in the Other
Payment governed by such Other Agreement to avoid or eliminate an “excess
parachute payment” for purposes of IRC § 280G, the reduction in Change in
Control Payments pursuant to Section 8.2(b) will be given effect before any
reduction in the Other Payment pursuant to the Other Agreement. To the extent
possible, Corporation and Executive agree that reductions in benefits under any
plan, program, or arrangement of Corporation will be reduced (only to the extent
described in Section 8.2(b)) in the following order of priority:

(i)                                     Change in Control Payments under this
Agreement;

(ii)                                  Benefit Plan benefit continuation pursuant
to Section 8.2(a)(ii); and

(iii)                               The acceleration in the exercisability of
any stock option or other stock related award granted by Corporation.

9.                                      REMEDIES

The respective rights and duties of Corporation and Executive under this
Agreement are in addition to, and not in lieu of, those rights and duties
afforded to and imposed upon them by law or at equity. Executive acknowledges
that any breach or threatened breach of Sections 3 or 4 of this Agreement will
cause irreparable harm to Corporation and that any remedy at law would be
inadequate to protect the legitimate interests of Corporation. Executive agrees
that Corporation will be entitled to specific performance, or to any other form
of injunctive relief to enforce its rights under Sections 3 or 4 of this
Agreement

10


--------------------------------------------------------------------------------


without the necessity of showing actual damage or irreparable harm or the
posting of any bond or other security. Such remedies will be in addition to any
other remedy available to Corporation at law or in equity.

10.                               SEVERABILITY OF PROVISIONS

The provisions of this Agreement are severable, and if any provision of this
Agreement is held invalid, unenforceable, or unreasonable, it will be enforced
to the maximum extent permissible, and the remaining provisions of the Agreement
will continue in full force and effect.

11.                               NONWAIVER

Failure of Corporation at any time to require performance of any provision of
this Agreement will not limit the right of Corporation to enforce the provision.
No provision of this Agreement or breach of this Agreement may be waived by
either party except in writing signed by that party. A waiver of any breach of a
provision of this Agreement will be construed narrowly and will not be deemed to
be a waiver of any succeeding breach of that provision or a waiver of that
provision itself or of any other provision.

12.                               NOTICES

All notices required or permitted under this Agreement must be in writing and
will be deemed to have been given if delivered by hand, or mailed by
first-class, certified mail, return receipt requested, postage prepaid, to the
respective parties as follows (or to such other address as any party may
indicate by a notice delivered to the other parties hereto): (i) if to
Executive, to his residence as listed in Corporation’s records, and (ii) if to
Corporation, to the address of the principal office of Corporation, at:

One Airport Center

7700 N.E. Ambassador Place

Portland, Oregon 97220

With a copy to:

David Culpepper

Miller Nash, LLP

111 SW Fifth Avenue, Suite 3400

Portland, Oregon 97204

13.                               ATTORNEY FEES

In the event of any suit or action or arbitration proceeding to enforce or
interpret any provision of this Agreement (or which is based on this Agreement),
the prevailing party will be entitled to recover, in addition to other costs,
the reasonable attorney fees incurred by the prevailing party in connection with
such suit, action, or arbitration, and in any appeal. The determination of who
is the prevailing party and the amount of reasonable attorney fees to be paid to
the prevailing party will be decided by the arbitrator or arbitrators (with
respect to attorney fees incurred prior to and during the arbitration
proceedings) and by the court or courts, including any appellate courts, in
which the matter is tried, heard, or decided, including the court which hears
any exceptions made to an arbitration award submitted to it for confirmation as
a judgment (with respect to attorney fees incurred in such confirmation
proceedings).

14.                               GOVERNING LAW

This Agreement will be construed in accordance with the laws of the state of
Oregon, without regard to any conflicts of laws rules. Any suit or action
arising out of or in connection with this Agreement, or any breach of this
Agreement, must be brought and maintained in the Multnomah County Circuit Court
of the State of Oregon. The parties irrevocably submit to the jurisdiction of
such court for the purpose of such suit or action and expressly and irrevocably
waive, to the fullest extent permitted by law, any claim that any such suit or
action has been brought in an inconvenient forum.

11


--------------------------------------------------------------------------------


15.                               GENERAL TERMS AND CONDITIONS

This Agreement constitutes the entire understanding of the parties relating to
the employment of Executive by Corporation, and supersedes and replaces all
written and oral agreements heretofore made or existing by and between the
parties relating to such employment. Executive acknowledges that he has read and
understood all of the provisions of this Agreement, that the restrictions
contained in Sections 4 and 5.7 of this Agreement are reasonable and necessary
for the protection of Corporation’s business and that Executive entered into
this contract in connection with a bona fide advancement of Executive with
Corporation in that Executive was granted a long-term employment contract. This
Agreement will inure to the benefit of any successors or assigns of Corporation.
All captions used in this Agreement are intended solely for convenience of
reference and will in no way limit any of the provisions of this Agreement.

The parties have executed this Employment Agreement as of the date stated above.

 

RENTRAK CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

Timothy J. Erwin

 

Title:

Paul Rosenbaum,

 

 

 

Chief Executive Officer

 

12


--------------------------------------------------------------------------------


APPENDIX 6.3(a)(ii)

FORM OF
AGREEMENT AND RELEASE

THIS AGREEMENT AND RELEASE (“Release”) is made on this      day of
                   ,      , by and between Rentrak Corporation, an Oregon
corporation (“Corporation”) and Timothy J. Erwin (“Executive”). Corporation and
Executive agree as follows:

1.                                      Payment to Executive.

(a)                                  Upon the execution of this Release, and
after expiration of the revocation period specified in Section 9 of this
Release, Corporation will commence payment of the applicable Monthly Severance
Payments described in Section 6 of Executive’s Employment Agreement dated
effective January 1, 2007 (the “Employment Agreement”), less normal deductions
and withholdings.

(b)                                 Executive specifically acknowledges and
agrees that Corporation has paid Executive all wages and other compensation and
benefits to which Executive is entitled except those described in Paragraph 1(a)
of this Release and that the execution of this Release (and compliance with the
noncompetition provisions of Section 4 of the Employment Agreement) are
conditions precedent to Corporation’s obligation to make the Monthly Severance
Payments.

2.                                      Release by Executive.

Executive completely releases and forever discharges Corporation and each of its
past, present, and future parent and subsidiary corporations and affiliates and
each of their respective past, present, and future shareholders, officers,
directors, agents, employees, insurers, successors, and assigns (collectively,
the “Released Parties”), from any and all claims, liabilities, demands, and
causes of action of any kind, whether statutory or common law, in tort,
contract, or otherwise, in law or in equity, and whether known or unknown,
foreseen or unforeseen, in any way arising out of, concerning, or related to,
directly or indirectly, Executive’s employment with Corporation, including, but
not limited to, the termination of Executive’s employment based on any act or
omission on or prior to the effective date of this Release, but not including
(i) any claim for workers’ compensation or unemployment insurance benefits, (ii)
any claims to enforce the Employment Agreement, or (iii) any claims by Executive
for indemnification or insurance coverage relating to claims brought or asserted
against Executive by third parties arising from Executive’s employment with
Corporation or status as an officer, shareholder, and/or director of Corporation
or any of its subsidiaries. Without limiting the generality of the foregoing,
this release specifically includes, but is not limited to, a release of claims
arising under Title VII of the Civil Rights Act of 1964; the Age Discrimination
in Employment Act; the Americans with Disabilities Act; the Family and Medical
Leave Act; the Employee Retirement Income Security Act; the Worker Adjustment
and Retraining Notification Act; and ORS chapters 652, 653, and 659A, and any
amendments to any of such laws.

3.                                      Return of Corporation Property.

Executive represents and warrants that Executive has returned to Corporation all
property belonging to Corporation, including, but not limited to, all documents
or other media containing confidential or proprietary information of Corporation
(including without limitation customer, production, and pricing information),
and all Corporation credit cards, keys, cellular telephones, and computer
hardware and software.

4.                                      No Liability or Wrongdoing.

Corporation specifically denies any liability or wrongdoing whatsoever. Neither
this Release nor any of its provisions, terms, or conditions constitute an
admission of liability or wrongdoing or may be offered or received in evidence
in any action or proceeding as evidence of an admission of liability or
wrongdoing.

5.                                      Severability.

If any provision of this Release is found by any court to be illegal or legally
unenforceable for any reason, the remaining provisions of this Release will
continue in full force and effect.

1


--------------------------------------------------------------------------------


6.                                      Attorney Fees.

If any action is brought to interpret or enforce this Release or any part of it,
the prevailing party will be entitled to recover from the other party its
reasonable attorney fees and costs incurred therein, including all attorney fees
and costs on any appeal or review.

7.                                      Choice of Law.

This Release will be governed by the laws of the state of Oregon, without regard
to its principles of conflicts of laws.

8.                                      Consideration of Agreement.

Executive acknowledges that Corporation has advised him in writing to consult
with an attorney before signing this Release and that he has been given at least
21 days to consider whether to execute this Release. For purposes of this 21-day
period, Executive acknowledges that this Release was delivered to him on
                , 20   , that the 21-day period will expire                 ,
20   , and that he may have until that date to consider the Release.

9.                                      Revocation.

Executive may revoke this Release by written notice, delivered to
                  within seven days following his date of signature as set forth
below. This Release becomes effective and enforceable after such seven-day
period has expired.

10.                               Knowing and Voluntary Agreement.

Executive acknowledges and agrees that: (a) the only consideration for this
Release is the consideration expressly described in this document; (b) he has
carefully read the entire Release; (c) he has had the opportunity to review this
Release and to have it reviewed and explained to him by an attorney of his
choosing; (d) he fully understands the final and binding effect; and (e) he is
signing this Release voluntarily and with the full intent of releasing
Corporation from all claims.

11.                               Miscellaneous.

The benefits of this Release will inure to the successors and assigns of the
parties. This is the entire agreement between Executive and Corporation
regarding the subject matter of this Release and neither party has relied on any
representation or statement, written or oral, that is not set forth in this
Release. Executive represents and warrants that Executive has not assigned any
claim that Executive may have against the Released Parties to any person or
entity.

RENTRAK CORPORATION

By:

 

 

 

 

 

Timothy J. Erwin

Title:

 

 

 

 

 

 

Date:

 

 

Date:

 

 

STATE OF

)

 

 

)

SS

COUNTY OF

)

 

 

This instrument was acknowledged before me on                 , 20     , by
                                    .

2


--------------------------------------------------------------------------------